Case 2:17-cv-00662-JRG-RSP Document 290 Filed 02/20/19 Page 1 of 5 PageID #: 8037



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  INTELLECTUAL VENTURES II, LLC,                     §
                                                     §
                    Plaintiff,                       §
                                                     §
  v.                                                 §
                                                         Civil Action No. 2:17-cv-662-JRG
                                                     §
  SPRINT SPECTRUM L.P., NEXTEL                           LEAD
                                                     §
  OPERATIONS, INC., ERICSSON INC.,                   §
  TELEFONAKTIEBOLAGET LM                                 JURY TRIAL DEMANDED
                                                     §
  ERICCSON, and ALCATEL-LUCENT USA                   §
  INC.,                                              §
                                                     §
                    Defendants.
                                                     §
                                                     §
  INTELLECTUAL VENTURES II, LLC,                     §
                                                     §
                    Plaintiff,                       §
                                                     §
  v.                                                 §
                                                     §
  T-MOBILE USA, INC., T-MOBILE US,                   §
  INC., ERICSSON INC., and                           §   Civil Action No. 2:17-cv-661-JRG
  TELEFONAKTIEBOLAGET LM                             §
  ERICSSON,                                          §   JURY TRIAL DEMANDED
                                                     §
                    Defendants,
                                                     §
 NOKIA OF AMERICA CORPORATION,                       §
                                                     §
                    Intervenor.                      §


                 JOINT MOTION FOR LEAVE TO EXCEED PAGE LIMITS

         Plaintiff and Defendants respectfully request leave to exceed the page limits for certain

  Daubert briefing. Defendants informed Plaintiff they intend to file a combined Daubert motion

  related to Plaintiff’s damages expert, Mr. Walt Bratic. Because Defendants intend to file a

  combined brief across both cases and all defendants, Defendants request leave for 5 additional

  pages to their motion. Plaintiff agreed to Defendants’ request for additional pages and likewise

                                                 1
Case 2:17-cv-00662-JRG-RSP Document 290 Filed 02/20/19 Page 2 of 5 PageID #: 8038



  requested a reciprocal extension for the response. Accordingly, the parties seek to file one motion

  and one response that is likewise consolidated, with a 20-page limit instead of the otherwise

  applicable 15-page limit.

         An order reflecting the relief requested is attached for the Court’s convenience.


   DATED: February 20, 2019                           Respectfully submitted,


                                                      /s/ Martin J. Black w/permission Andrea Fair
                                                      Martin J. Black – LEAD ATTORNEY
                                                      Pennsylvania Bar No. 54319
                                                      Kevin M. Flannery (pro hac vice)
                                                      Pennsylvania Bar No. 62593
                                                      DECHERT LLP
                                                      Cira Centre
                                                      2929 Arch Street
                                                      Philadelphia, PA 19104
                                                      Tel: (215) 994-4000
                                                      Fax: (215) 994-2222
                                                      martin.black@dechert.com
                                                      kevin.flannery@dechert.com

                                                      Justin F. Boyce (pro hac vice)
                                                      California Bar No. 181488
                                                      DECHERT LLP
                                                      2440 W. El Camino Real, Suite 700
                                                      Mountain View, CA 94040-1499
                                                      Tel: (650) 813-4800
                                                      Fax: (650) 813-4848
                                                      justin.boyce@dechert.com

                                                      Of Counsel:
                                                      T. John Ward Jr.
                                                      Texas Bar No. 00794818
                                                      Andrea L. Fair
                                                      Texas Bar Number 24078488
                                                      Claire Abernathy Henry
                                                      Texas Bar No. 24053063
                                                      Wesley Hill
                                                      Texas Bar No. 24032294




                                                  2
Case 2:17-cv-00662-JRG-RSP Document 290 Filed 02/20/19 Page 3 of 5 PageID #: 8039




                                                  WARD, SMITH & HILL, PLLC
                                                  1507 Bill Owens Pkwy.
                                                  Longview, TX 75604
                                                  Tel: (903) 757-6400
                                                  Fax: (903) 757-2323
                                                  jw@wsfirm.com
                                                  andrea@wsfirm.com
                                                  claire@wsfirm.com
                                                  wh@wsfirm.com

                                                  ATTORNEYS FOR INTELLECTUAL
                                                  VENTURES II, LLC


   By: Melissa R. Smith w/permission Andrea       Melissa R. Smith
   Fair                                             Texas State Bar No. 24001351
   Douglas M. Kubehl                                E-mail: melissa@gillamsmithlaw.com
     Texas State Bar No. 00796909                 GILLAM & SMITH, LLP
     E-mail: doug.kubehl@bakerbotts.com           303 South Washington Avenue
   Jeffery S. Becker                              Marshall, TX 75670
     Texas State Bar No. 24069354                 Telephone: (903) 934-8450
     E-mail: jeff.becker@bakerbotts.com           Facsimile: (903) 934-9257
   Harrison G. Rich
     Texas State Bar No. 24083730                 ATTORNEYS FOR ERICSSON INC.,
     E-mail: harrison.rich@bakerbotts.com         TELEFONAKTIEBOLAGET LM
   Steven T. Jugle                                ERICSSON, T-MOBILE USA, INC.,
     Texas State Bar No. 24083280                 AND T-MOBILE US, INC.
     E-mail: steven.jugle@bakerbotts.com
   Megan V. LaDriere                              Asim M. Bhansali
     Texas State Bar No. 24083348                   State Bar No. 90001290
     E-mail: melissa.butler@bakerbotts.com          E-mail: abhansali@kblfirm.com
   Johnson K. Kuncheria                           KWUN BHANSALI LAZARUS LLP
   Texas State Bar No. 24070092                   4 Embarcadero Center, Suite 1400
   E-mail:johnson.kuncheria@bakerbotts.com        San Francisco, CA 94111
   Melissa L. Butler                              Telephone: (415) 391-5400
     Texas State Bar No. 24097442
     E-mail: melissa.butler@bakerbotts.com        ATTORNEYS FOR T-MOBILE USA,
   BAKER BOTTS L.L.P.                             INC., AND T-MOBILE US, INC.
   2001 Ross Avenue, Suite 700
   Dallas, Texas 75201                            Justin K. Sessions
   Telephone: (214) 953-6500                         Email: jsessions@keker.com
   Facsimile: (214) 953-6503                      R. Adam Lauridsen
                                                     Email: alauridsen@keker.com
   ATTORNEYS FOR ERICSSON INC.,                   KEKER, VAN NEST & PETERS LLP
   TELEFONAKTIEBOLAGET LM                         633 Battery Street

                                              3
Case 2:17-cv-00662-JRG-RSP Document 290 Filed 02/20/19 Page 4 of 5 PageID #: 8040



   ERICSSON, T-MOBILE USA, INC.,               San Francisco, CA 94111
   AND T-MOBILE US, INC.                       Telephone: (415) 391-5400
                                               Facsimile: (415) 397-7188

                                               ATTORNEYS FOR T-MOBILE USA,
                                               INC., AND T-MOBILE US, INC.




   By: Andriana Daly w/permission Andrea       By: Deron Dacus w/permission Andrea
   Fair                                        Fair
        David Finkelson (LEAD)                       David A. Nelson (LEAD)
        Andriana S. Daly                             Stephen A. Swedlow
        George B. Davis                              Brianne M. Straka
        MCGUIREWOODS LLP                            QUINN EMANUEL URQUHART &
        800 East Canal Street                       SULLIVAN, LLP
        Richmond, VA 23219-3916                      191 N. Wacker Dr., Suite 2700
        Telephone: 804-775-1000                      Chicago, IL 60606
        Facsimile: 804-698-2016                      312-705-7400
        SprintIV4MW@mcguirewoods.com                 312-705-7401
                                                     nokiaiv-qe@quinnemanuel.com
         Jason W. Cook
         Kuan-Chieh Tu                                Deron R. Dacus
         MCGUIREWOODS LLP                             THE DACUS FIRM, PC
         2000 McKinney Avenue                         821 ESE Loop 323, Suite 430
         Suite 1400                                   Tyler, TX 75701
         Dallas, TX 75201                             903-705-1117
         Telephone: 214-932-6400                      903-581-2543
         Facsimile: 214-932-6499                      ddacus@dacusfirm.com
         SprintIV4MW@mcguirewoods.com
                                                      ATTORNEYS FOR NOKIA
         Robert W. Weber                              CORPORATION OF AMERICA
         SMITH WEBER, LLP
         5505 Plaza Drive
         Texarkana, TX 75503
         Telephone: 903-223-5656
         Facsimile: 903-223-5652
         bweber@smithweber.com

         ATTORNEYS FOR SPRINT
         SPECTRUM LP AND NEXTEL
         OPERATIONS, INC.




                                           4
Case 2:17-cv-00662-JRG-RSP Document 290 Filed 02/20/19 Page 5 of 5 PageID #: 8041



                                 CERTIFICATE OF SERVICE
         The undersigned certifies that the foregoing document was filed electronically in

  compliance with Local Rule CV-5(a) and served via the Court’s electronic filing system on all

  counsel who have consented to electronic service on this 20th day of February, 2019.



                                                     /s/ Andrea Fair
                                                     Andrea Fair




                                                 5
